
	

115 HR 1346 RH: To repeal the rule issued by the Federal Highway Administration and the Federal Transit Administration entitled “Metropolitan Planning Organization Coordination and Planning Area Reform”.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 49
		115th CONGRESS1st Session
		H. R. 1346
		[Report No. 115–85]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2017
			Mr. Lipinski (for himself, Mr. Lewis of Minnesota, Ms. Esty, Mr. Hultgren, Ms. Norton, Mr. Rodney Davis of Illinois, Mr. Webster of Florida, Mr. Nolan, Mrs. Walorski, Mr. Costa, Mr. Chaffetz, Mr. Quigley, and Mr. Denham) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		April 6, 2017Additional sponsors: Mr. Barletta, Mr. Paulsen, Mr. Dent, Mr. Ryan of Ohio, Mr. Sires, Mr. Capuano, Mr. Ratcliffe, Mr. Trott, Mr. Mast, Ms. Schakowsky, Mrs. Bustos, Mr. Visclosky, Mr. Cartwright, Mr. Schneider, Ms. Frankel of Florida, Mr. Young of Alaska, and Mr. Emmer
			April 6, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To repeal the rule issued by the Federal Highway Administration and the Federal Transit
			 Administration entitled Metropolitan Planning Organization Coordination and Planning Area Reform.
	
	
 1.RepealThe rule issued by the Federal Highway Administration and the Federal Transit Administration entitled Metropolitan Planning Organization Coordination and Planning Area Reform (81 Fed. Reg. 93448 (December 20, 2016)) shall have no force or effect, and any regulation revised by that rule shall be applied as if that rule had not been issued.
		
	
		April 6, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
